As filed with the Securities and Exchange Commission on February 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. THE OSTERWEIS FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 79.9% Aerospace & Defense: 4.4% DigitalGlobe, Inc. 1 $ Spirit AeroSystems Holdings, Inc. 1 Beverages: 1.6% Diageo Plc - ADR Commercial Banks: 2.6% First Republic Bank 1 Commercial Services & Supplies: 2.6% Republic Services, Inc. Computers & Peripherals: 1.4% Hewlett Packard Co. Containers & Packaging: 3.2% Crown Holdings, Inc. 1 Electronic Equipment, Instruments & Components: 2.1% Avnet, Inc. 1 Food & Staples Retailing: 2.3% Safeway, Inc. Food Products: 7.9% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 2.7% Questar Corp. Health Care Equipment & Supplies: 4.5% Gen-Probe Inc. 1 Teleflex, Inc. Health Care Providers & Services: 3.2% HealthSouth Corp. 1 Insurance: 3.6% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 2.8% Redecard SA 2 Media: 2.9% Cinemark Holdings, Inc. Multiline Retail: 2.0% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 7.6% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 12.0% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Valeant Pharmaceuticals International, Inc. 1 Semiconductors & Semiconductor Equipment: 1.0% Atmel Corp. 1 Software: 3.6% Compuware Corp. 1 Websense, Inc. 1 Trading Companies & Distributors: 2.7% Air Lease Corp. 1 Water Utilities: 3.2% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $778,798,290) PARTNERSHIPS & TRUSTS: 6.1% Oil, Gas & Consumable Fuels: 6.1% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $35,684,989) Principal Amount Value BONDS: 4.7% CORPORATE BONDS: 4.2% Aerospace & Defense: 1.0% Gencorp, Inc. 9.500%, 08/15/2013 Diversifed Financial Services: 0.7% International Lease Finance Corp. 5.300%, 05/01/2012 IT Services: 0.6% Unisys Corp. 12.750%, 10/15/2014 3 Multiline Retail: 1.9% Dollar General Corp. 11.88%, 07/15/2017 TOTAL CORPORATE BONDS (Cost $46,900,810) CONVERTIBLE BONDS: 0.5% Health Care Equipment & Supplies: 0.5% Integra LifeSciences Holdings Corp. 2.375%, 06/01/2012 3 TOTAL CONVERTIBLE BONDS (Cost $5,943,863) TOTAL BONDS (Cost $52,844,673) Shares Value SHORT-TERM INVESTMENTS: 9.0% Federated U.S. Treasury Cash Reserve, 0.000% 4 TOTAL SHORT-TERM INVESTMENTS (Cost $100,803,417) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost $968,131,369) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At December 31, 2011, the value of these securities amounted to $12,415,780 or 1.1% of net assets. 4 Annualized seven-day yield as of December 31, 2011. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2011 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.These three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Partnerships & Trusts^ $ $ $ Corporate Bonds^ $ $ $ Convertible Bonds^ $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ ^ See Schedule of Investments for industry breakouts. THE OSTERWEIS STRATEGIC INCOME FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Principal Amount Value BONDS: 81.6% CORPORATE BONDS: 71.6% Aerospace & Defense: 2.4% ADS Tactical, Inc. 11.000%, 04/01/2018 1 $ Gencorp, Inc. 9.500%, 08/15/2013 Auto Components: 3.8% The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 Stoneridge, Inc. 9.500%, 10/15/2017 1 Capital Markets: 1.1% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.9% Nova Chemicals Corp. 3.780%, 11/15/2013 2 Rockwood Specialties Group, Inc 7.500%, 11/15/2014 Commercial Banks: 1.8% CIT Group, Inc. 7.000%, 05/01/2015 Commercial Services & Supplies: 2.2% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 1.8% United Rentals North America, Inc. 10.875%, 06/15/2016 Consumer Finance: 0.6% SLM Corp. 5.375%, 01/15/2013 Containers & Packaging: 2.3% Longview Fibre Co. 8.000%, 06/01/2016 1 Packaging Dynamics Corp. 8.750%, 02/01/2016 1 Diversifed Financial Services: 1.8% International Lease Finance Corp. 5.300%, 05/01/2012 6.625%, 11/15/2013 Diversified Telecommunication Services: 3.6% Qwest Communications International, Inc. 7.500%, 02/15/2014 West Corp. 11.000%, 10/15/2016 Electrical Equipment: 0.9% Coleman Cable, Inc. 9.000%, 02/15/2018 Food Products: 0.8% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 1.8% Alere, Inc. 7.875%, 02/01/2016 9.000%, 05/15/2016 Health Care Providers & Services: 0.9% HCA, Inc. 6.750%, 07/15/2013 9.875%, 02/15/2017 Hotels, Restaurants & Leisure: 4.4% Boyd Gaming Corp. 6.750%, 04/15/2014 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 1 MGM Resorts International 6.750%, 09/01/2012 Insurance: 0.7% International Lease Finance Corp. 0.748%, 07/13/2012 2 5.250%, 01/10/2013 IT Services: 3.0% Unisys Corp. 12.750%, 10/15/2014 1 12.500%, 01/15/2016 Leisure Equipment & Products: 1.1% Smith & Wesson Holding Corp. 9.500%, 01/14/2016 1 Machinery: 1.4% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 7.6% LIN Television Corp. 6.500%, 05/15/2013 Lions Gate Entertainment Corp. 10.250%, 11/01/2016 1 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/2016 1 Regal Entertainment Group 9.125%, 08/15/2018 Scholastic Corp. 5.000%, 04/15/2013 Metals & Mining: 0.2% A.M. Castle & Co. 12.750%, 12/15/2016 1 Multiline Retail: 2.6% Dollar General Corp. 11.88%, 07/15/2017 Oil, Gas & Consumable Fuels: 6.4% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 6.750%, 12/15/2014 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Paper & Forest Products: 1.4% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 2.2% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 3.1% Hertz Corp. 7.625%, 06/01/2012 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Specialty Retail: 7.1% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 RSC Holdings, Inc. 9.500%, 12/01/2014 Textiles, Apparel & Luxury Goods: 0.5% Levi Strauss & Co. 8.875%, 04/01/2016 Tobacco: 1.3% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.5% Russel Metals, Inc. 6.375%, 03/01/2014 Wesco Distribution, Inc. 7.500%, 10/15/2017 Wireless Telecommunication Services: 0.4% NII Capital Corp. 10.000%, 08/15/2016 TOTAL CORPORATE BONDS (Cost $1,423,183,934) CONVERTIBLE BONDS: 10.0% Aerospace & Defense: 0.2% AAR Corp. 1.625%, 03/01/2014 1 Capital Markets: 0.5% Knight Capital Group, Inc. 3.500%, 03/15/2015 Computers & Peripherals: 0.4% Sandisk Corp. 1.000%, 05/15/2013 Energy Equipment & Services: 1.2% Willbros Group, Inc. 6.500%, 12/15/2012 1 Food & Staples Retailing: 1.9% Spartan Stores, Inc. 3.375%, 05/15/2027 Health Care Equipment & Supplies: 1.8% Alere, Inc. 3.000%, 05/15/2016 Hologic, Inc. 2.000%, 12/15/2037 Integra LifeSciences Holdings Corp. 2.375%, 06/01/2012 1 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 1.4% Icahn Enterprises, L.P. 4.000%, 08/15/2013 1, 2 IT Services: 0.3% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Specialty Retail: 1.3% Charming Shoppes, Inc. 1.125%, 05/01/2014 RadioShack Corp. 2.500%, 08/01/2013 1 Trading Companies & Distributors: 1.0% Air Lease Corp. 3.875%, 12/01/2018 1 TOTAL CONVERTIBLE BONDS (Cost $191,915,830) TOTAL BONDS (Cost $1,615,099,764) Shares Value CONVERTIBLE PREFERRED STOCKS: 0.4% Electric Utilities: 0.1% PPL Corp. Oil, Gas & Consumable Fuels: 0.3% Apache Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $7,094,590) SHORT-TERM INVESTMENTS: 15.2% Federated U.S. Treasury Cash Reserve, 0.000% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $299,785,852) TOTAL INVESTMENTS IN SECURITIES: 97.2% (Cost $1,921,980,206) Other Assets in Excess of Liabilities: 2.8% TOTAL NET ASSETS: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2011, the value of these securities amounted to $318,980,830 or 16.2% of net assets. 2 Variable rate security; rate shown is the rate in effect on December 31, 2011. 3 Annualized seven-day yield as of December 31, 2011. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2011 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.These three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Corporate Bonds^ $ $ $ Convertible Bonds^ $ $ $ Convertible Preferred Stocks^ $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ ^ See Schedule of Investments for industry breakouts. THE OSTERWEIS STRATEGIC INVESTMENT FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 48.3% Aerospace & Defense: 2.6% DigitalGlobe, Inc. 1 $ Spirit AeroSystems Holdings, Inc. 1 Beverages: 1.5% Diageo Plc - ADR Commercial Banks: 1.6% First Republic Bank 1 Commercial Services & Supplies: 1.6% Republic Services, Inc. Computers & Peripherals: 0.9% Hewlett Packard Co. Containers & Packaging: 1.8% Crown Holdings, Inc. 1 Electronic Equipment, Instruments & Components: 1.3% Avnet, Inc. 1 Food & Staples Retailing: 1.2% Safeway, Inc. Food Products: 5.0% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 1.7% Questar Corp. Health Care Equipment & Supplies: 2.7% Gen-Probe Inc. 1 Teleflex, Inc. Health Care Providers & Services: 1.7% HealthSouth Corp. 1 Insurance: 2.4% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 1.6% Redecard SA 2 Media: 1.5% Cinemark Holdings, Inc. Multiline Retail: 1.1% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 4.5% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 7.1% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Valeant Pharmaceuticals International, Inc. 1 Semiconductors & Semiconductor Equipment: 0.6% Atmel Corp. 1 Software: 2.6% Compuware Corp. 1 Websense, Inc. 1 Trading Companies & Distributors: 1.5% Air Lease Corp. 1 Water Utilities: 1.8% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $15,613,193) CONVERTIBLE PREFERRED STOCKS: 0.9% Electric Utilities: 0.9% PPL Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $260,000) PARTNERSHIPS & TRUSTS: 3.4% Oil, Gas & Consumable Fuels: 3.4% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $858,828) Principal Amount Value BONDS: 44.1% CORPORATE BONDS: 39.2% Aerospace & Defense: 0.9% ADS Tactical, Inc. 11.000%, 04/01/2018 3 Auto Components: 1.0% The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 Capital Markets: 1.4% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 0.9% Rockwood Specialties Group, Inc 7.500%, 11/15/2014 Commercial Services & Supplies: 1.3% Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 1.4% United Rentals North America, Inc. 10.875%, 06/15/2016 Containers & Packaging: 0.9% Packaging Dynamics Corp. 8.750%, 02/01/2016 3 Diversifed Financial Services: 1.6% International Lease Finance Corp. 6.625%, 11/15/2013 Diversified Telecommunication Services: 2.2% Qwest Communications International, Inc. 7.500%, 02/15/2014 West Corp. 11.000%, 10/15/2016 Food & Staples Retailing: 1.1% Albertsons, Inc. 7.250%, 05/01/2013 Food Products: 0.8% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 0.9% Alere, Inc. 7.875%, 02/01/2016 Hotels, Restaurants & Leisure: 3.4% Boyd Gaming Corp. 6.750%, 04/15/2014 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 3 MGM Resorts International 6.750%, 09/01/2012 IT Services: 1.7% Unisys Corp. 12.750%, 10/15/2014 3 12.500%, 01/15/2016 Leisure Equipment & Products: 0.6% Smith & Wesson Holding Corp. 9.500%, 01/14/2016 3 Machinery: 0.9% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 2.6% LIN Television Corp. 6.500%, 05/15/2013 Lions Gate Entertainment Corp. 10.250%, 11/01/2016 3 Scholastic Corp. 5.000%, 04/15/2013 Metals & Mining: 1.6% A.M. Castle & Co. 12.750%, 12/15/2016 3 Multiline Retail: 1.2% Dollar General Corp. 11.88%, 07/15/2017 Oil, Gas & Consumable Fuels: 3.8% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 8.625%, 02/01/2017 Paper & Forest Products: 1.2% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 0.3% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 2.0% Hertz Corp. 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Specialty Retail: 4.0% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 RSC Holdings, Inc. 9.500%, 12/01/2014 Textiles, Apparel & Luxury Goods: 0.8% Levi Strauss & Co. 8.875%, 04/01/2016 Tobacco: 0.7% Alliance One International, Inc. 10.000%, 07/15/2016 TOTAL CORPORATE BONDS (Cost $12,968,150) CONVERTIBLE BONDS: 4.9% Energy Equipment & Services: 0.8% Willbros Group, Inc. 6.500%, 12/15/2012 3 Health Care Equipment & Supplies: 0.7% Alere, Inc. 3.000%, 05/15/2016 Industrial Conglomerates: 0.6% Icahn Enterprises, L.P. 4.000%, 08/15/2013 3, 4 Specialty Retail: 1.2% RadioShack Corp. 2.500%, 08/01/2013 3 Trading Companies & Distributors: 1.6% Air Lease Corp. 3.875%, 12/01/2018 3 TOTAL CONVERTIBLE BONDS (Cost $1,579,190) TOTAL BONDS (Cost $14,547,340) Shares Value SHORT-TERM INVESTMENTS: 2.5% Federated U.S. Treasury Cash Reserve, 0.000% 5 TOTAL SHORT-TERM INVESTMENTS (Cost $840,375) TOTAL INVESTMENTS IN SECURITIES: 99.2% (Cost $32,119,736) Other Assets in Excess of Liabilities: 0.8% TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At December 31, 2011, the value of these securities amounted to $3,808,781 or 11.6% of net assets. 4 Variable rate security; rate shown is the rate in effect on December 31, 2011. 5 Annualized seven-day yield as of December 31, 2011. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2011 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.These three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Common Stocks^ $ $ $ Convertible Preferred Stocks^ $ $ $ Partnerships & Trusts^ $ $ $ Corporate Bonds^ $ $ $ Convertible Bonds^ $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ ^ See Schedule of Investments for industry breakouts. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Eric W. Falkeis Eric W. Falkeis, President DateFebruary 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President DateFebruary 28, 2012 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer DateFebruary 16, 2012 * Print the name and title of each signing officer under his or her signature. The Osterweis Funds 12.31.11 N-Q
